Allowable Subject Matter
Claims 11-29 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a system and method for operating at least two display devices respectively worn on heads of vehicle occupants in at least one transportation vehicle traveling between different locations, comprising: displaying respective virtual environments by the at least two display devices in the at least one transportation vehicle; and continuously transmitting during the display , data characterizing a relative arrangement of the vehicle occupants with respect to one another, to the at least two display devices, the virtual environments being displayed as a function of the data.
However, none of the cited art or any other (including those references of the IDS filed 3/9/2022), discloses or inherently implies the above transportation vehicle traveling on public roads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622